The offense is manslaughter; the punishment confinement in the penitentiary for five years.
The indictment was returned in Eastland County, alleging that appellant killed John Harris on or about the sixth of February, 1926. A trial had in the district court of Eastland County resulted in a conviction for murder, the punishment being assessed at six years confinement in the penitentiary. Upon appeal to this court, the judgment was reversed. Johnson v. State, 105 Tex.Crim. R.. The venue was changed to Callahan County, where a trial resulted in a conviction for manslaughter, the penalty being assessed at five years confinement in the penitentiary. Upon appeal to this court, the judgment was again reversed. Johnson v. State, 8 S.W.2d 127. The offense was committed prior to the repeal of the statute defining manslaughter.
Appellant earnestly insists that the evidence is insufficient to support the conviction.
Deceased, John Harris, died as a result of a gunshot wound. The wound was about two inches below the margin of the ribs on the right side and about three and one-half or four inches to the right of the meeting line of the umbilicus. The bullet ranged slightly downward through the bowels to the hip bone on the left side. The doctor making the examination said: "I would say that the bullet traveled practically diagonally across the body." The difficulty resulting in the death of deceased occurred in the room of one Mae Caldwell. Jack Horton, a witness for the state, testified in substance as follows: Entering Mae Caldwell's room, the witness found present deceased, Mae Caldwell and one Dock Elliott. The parties were engaged in playing a graphophone. Appellant entered the room and shook hands with those present. Going to the bed, appellant procured a pistol and pointed it at Dock Elliott saying: "Dock *Page 640 
Elliott, you Mexican-looking s__ of a b____, I am going to kill you." Mae Caldwell ran in between Elliott and appellant. Deceased ran up and taking hold of her, shoved her out of the way. Whereupon, appellant shot deceased. Dock Elliott engaged in a fight with appellant in an endeavor to take the pistol away from him. Appellant shot Elliott three times. Finally Elliott succeeded in securing the pistol. Appellant and deceased were about the same height. Elliott was about four inches taller.
There was testimony to the effect that shortly before the homicide, appellant and deceased had had some unpleasant words. Appellant had told the witness testifying to this matter that he would "burn the s__ of a b____ up."
Appellant offered no testimony. His contention is that the testimony given on cross-examination by the witness Horton, when considered in connection with the location of the wound, range of the bullet, the size of the participants and the respective positions they occupied, leads to the inevitable conclusion that the shot was fired by Dock Elliott and not by appellant. The jury heard the witnesses testify and saw the witness Horton demonstrate the manner in which the fatal shot was fired. We are unable to say that they were not warranted in concluding that appellant fired the fatal shot.
Appellant filed a second application for a continuance in which he alleged that many material witnesses, although under process, were not present in court. The application is fatally defective. It is not averred therein that appellant had reasonable expectation of procuring the absent testimony at the next term of court. Again, it is not stated that the testimony cannot be procured from any other source known to appellant. Art. 544, C. C. P. reads as follows:
"Subsequent applications for continuance on the part of the defendant shall, in addition to the requisites in the preceding article, state also: 1. That the testimony cannot be procured from any other source known to the defendant. 2. That the defendant has reasonable expectation of procuring the same at the next term of the court."
In Brannan v. State, 1 S.W.2d 279, we held fatally defective a subsequent application for continuance for the failure to aver that the testimony expected from the absent witness could not be procured from any other source known to the defendant. Further we held that such application formed no basis for a complaint in the motion for a new trial on account of the denial of the continuance in *Page 641 
the first instance. The instant application contained an averment reading as follows: "That the testimony, in the main, of the witnesses hereinabove set forth cannot be procured from any other source known to the defendant." We think there is a clear distinction between saying that the testimony in the main cannot be procured from any other source, and stating, as the statute requires, that the testimony cannot be procured from any other source known to the defendant.
In Beckwith v. State, 284 S.W. 546, it was held that a subsequent application for continuance must conform strictly to the statute, nothing being presumed in its favor. Further, it was held the failure to state that the defendant had reasonable expectation of procuring the absent testimony at the next term renders a subsequent application fatally defective. There was no error in overruling the application.
Other questions presented are deemed without merit. A careful examination of every contention made by appellant leads us to the conclusion that error is not presented.
The trial court sentenced appellant to confinement in the penitentiary for five years. The provisions of the Indeterminate Sentence Law not having been given application, the judgment and sentence are reformed in order that it may be shown that appellant is condemned to confinement in the penitentiary for not less than two nor more than five years.
As reformed, the judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.